[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Dec. 03, 2009
                             No. 09-12209                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 02-00011-CR-4-SPM-AK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSEPH WAYNE OLIVER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (December 3, 2009)

Before EDMONDSON, BIRCH and FAY, Circuit Judges.

PER CURIAM:
      Joseph Wayne Oliver appeals the district court’s judgment revoking his

supervised release under 18 U.S.C. § 3583(e)(3) and imposing a sentence of eight

months’ imprisonment. Oliver argues that (1) the government failed to show that

he willfully violated the conditions of his supervision, (2) the district court abused

its discretion by failing to set forth sufficient reasons for revoking his supervised

release, and (3) the district court failed to set forth sufficient reasons for sentencing

him to eight months’ imprisonment. For the reasons set forth below, we affirm.

                                            I.

      In 2002, Oliver pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g) and 924(a)(2), and was sentenced to 70 months’

imprisonment and 3 years of supervised release. The terms of Oliver’s supervision

prohibited him from unlawfully using or possessing a controlled substance and

required him to participate in a substance abuse and mental health program, as

directed by the probation officer. On appeal, we affirmed his sentence. Oliver

began serving his term of supervised release in June 2007.

      In February 2009, the probation officer, Michael Sobeski, filed a petition

requesting that the district court revoke Oliver’s supervised release. Sobeski

alleged that Oliver had violated the conditions of his supervision by: 1) testing

positive for marijuana on June 12, 2008; 2) failing to attend his scheduled drug



                                            2
treatment appointment with Dr. Nancy Wonder on December 11, 2008; and 3)

failing to attend his scheduled mental health treatment appointment with Dr.

Wonder on the same date.

      At the revocation hearing, Sobeski testified that during one of his visits to

Oliver’s house, Oliver informed him that “he couldn’t take a test now because he

just took some Marinol tablets from . . . his sister-in-law.” Oliver took the drug

test and tested positive for marijuana. Sobeski explained that Marinol was a type

of synthetic marijuana and that taking another person’s prescription medication

constituted a violation of Oliver’s supervised release. Sobeski stated that he

subsequently referred Oliver to a mental health and drug treatment program. He

stated that Oliver failed to participate in the mental health treatment on “multiple

occasions.” Sobeski called Oliver two days before his December 11, 2008

appointment and reminded him to attend, but Oliver did not attend. Oliver later

informed Sobeski that he could not make the appointment because the road was

impassable due to a storm the night before. However, Sobeski testified that two

electric company employees informed him that the road in question was passable

on the morning of Oliver’s appointment.

      Phyllis Young-Oliver (“Phyllis”), the ex-wife of Oliver’s brother, testified

that she was then living with Oliver, who had no means of transportation. She



                                           3
testified that she attempted to drive Oliver to his December 11, 2008, appointment,

but, due to a storm the previous night, the only road leading into town was

“washed out” and impassable, and the electricity was out, preventing them from

making any calls. Phyllis, a former nurse, admitted giving Oliver Marinol, but she

explained that she gave it to him to help ease his nausea from a stomach virus.

      Oliver testified that he took the Marinol to help ease his stomach pain, but

that he did not know what Marinol was or that it was a controlled substance. With

respect to the December 11, 2008, appointment, Oliver testified that the only road

into town was impassable that morning, and, although he attempted to remove

some of the downed trees with a saw, he stopped when he saw a downed electrical

line on the road.

      The court stated that it had considered the parties’ statements, as well as the

witnesses’ testimony and the information contained in the violation report, and it

found that Oliver had violated his supervised release. The court pronounced its

sentence as follows:

             I have fully considered the factors set out in 18, United
             States Code, section 3553(a), including the applicable
             guidelines and the policy statements issued by the
             Sentencing Commission.

             I recognize that the guidelines are not binding upon me
             and I have tailored the sentence to take into account the
             facts and circumstances surrounding this particular case.

                                          4
             Pursuant to the Sentencing Reform Act of 1984 and all
             amendments, your term of supervised release is revoked.
             You are hereby committed to the custody of Bureau of
             Prisons for a term of eight months.

Defense counsel objected on the ground that “the evidence did not support the

Court’s finding that [Oliver] willfully violated his supervised release.”

      Oliver appealed and we remanded, instructing the district court to set forth

its reasons for revoking Oliver’s supervised release. See United States v. Oliver,

No. 09-12209 (11th Cir. Sept. 23, 2009).

      On remand, the district court noted that it was undisputed that (1) Oliver had

taken Marinol, a prescription medication, which resulted in a positive urine test for

marijuana, and (2) Oliver did not attend a scheduled appointment with Dr. Wonder

on December 11, 2008 and had not participated in regular counseling sessions

before or after that date. The court explained that Oliver’s testimony was not

credible, that Oliver knew that Marinol was a prescription drug, and that taking the

drug would result in a violation of the conditions of his supervised release. It

noted that Oliver told Sobeski that he could not take a drug test because he had

taken the Marinol. With respect to the counseling sessions, the court also found

Oliver’s testimony about the condition of the road “not entirely credible.” It noted

that electric company employees told Sobeski that the road was passable on the

morning of December 11, 2008, and that Oliver’s failure to attend counseling

                                           5
sessions before and after December 11, 2008, “demonstrate that he has not made a

good faith effort to participate in a program of mental health and drug treatment.”

Finally, the court stated that the eight-month sentence was sufficient, but not

greater than necessary to meet the purposes of 18 U.S.C. § 3553(a), specifically,

“the need to promote respect for the law, provide just punishment, and afford

adequate deterrence to others.”

                                          II.

      Government’s Proof of Supervised Release Violation

      We “review the district court’s conclusion that [an] appellant violated the

terms of his supervised release for abuse of discretion.” United States v.

Copeland, 20 F.3d 412, 413 (11th Cir. 1994). We are bound by the district court’s

findings of fact unless they are clearly erroneous. United States v. Almand, 992
F.2d 316, 318 (11th Cir. 1993). “The credibility of a witness is in the province of

the factfinder and [we] will not ordinarily review the factfinder’s determination of

credibility.” Copeland, 20 F.3d at 413.

      A district court may “revoke a term of supervised release . . . if the

court . . . finds by a preponderance of the evidence that the defendant violated a

condition of supervised release. . . . .” 18 U.S.C. § 3583(e)(3).

      The district court on remand determined that Oliver willfully violated his



                                           6
supervised release. It stated that Oliver “willfully used Marinol, a controlled

substance,” made virtually no effort to participate in mental health and drug

treatment,” and “has shown that he simply is not willing to comply with conditions

of supervised release.” This determination was supported by a preponderance of

the evidence.

      Initially, we accept the district court’s determination that Oliver’s testimony

was not credible. See Copeland, 20 F.3d at 413 (holding that we “will not

ordinarily review the factfinder’s determination of credibility”). At the revocation

hearing, Sobeski testified that Oliver told him that he could not take the drug test

because he had taken Marinol. This indicates that Oliver knew that Marinol was a

controlled substance, and that the drug test would show that he had violated the

terms of his supervised release. Sobeski testified that Oliver told him that the

Marinol belonged to his sister-in-law and also testified that taking another person’s

prescription medication constituted a supervised release violation. Finally, Sobeski

testified that Oliver failed to attend mental health treatment appointments on

“multiple occasions” and that electric company employees informed him that the

road Oliver took to the meeting was clear on the morning of December 11, 2008.

Accordingly, a preponderance of the evidence supports the district court’s

determination that Oliver willfully violated the terms of his supervised release.



                                           7
         District Court’s Statement of Reasons for Revoking Supervised Release

         In Copeland, we clarified that due process requires the district court to state

“the reasons for the revocation of supervised release and the evidence the decision

maker relied upon.” Copeland, 20 F.3d at 414. In that case, we concluded that the

district court provided sufficient reasons because it “set forth the specific witness

testimony it relied upon in reaching its conclusions, its reasons for crediting [a]

witness, and its justification for revoking appellant’s supervised release.” Id. at

415. “[G]eneral conclusory reasons . . . do not meet [the] due process requirement

that the revoking judge state the factual findings and the reasons relied upon for

revocation.” United States v. Lacey, 648 F.2d 441, 445 (5th Cir. Unit A June

1981).

         The district court here adequately explained its reasons for revoking Oliver’s

supervised release. It noted that the parties did not dispute that Oliver took

Marinol on or around June 12, 2008, and that the Marinol resulted in a positive

urine test for marijuana. It also noted that it had considered Sobeski’s testimony

that he received information from the electric company that contradicted Oliver’s

testimony regarding the blocked road. Finally, the district court stated that it

discredited Oliver’s testimony that he did not know that taking the Marinol would

constitute a violation of the terms of his supervised release. It explained that



                                             8
Oliver’s testimony was not credible because he knew that Marinol was a

prescription drug and his testimony regarding the condition of the road was

contradicted by representations electric company employees made to Sobeski.

Because the district court “set forth the specific witness testimony it relied upon in

reaching its conclusions, its reasons for crediting . . . witness[es], and its

justification for revoking supervised release,” it did not abuse its discretion in

revoking Oliver’s supervised release. See Copeland, 20 F.3d at 415.

       District Court’s Statement of Reasons for Imposing Eight-Month Sentence

       We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

Id. at 1107; See 18 U.S.C. § 3583(e)(3). The district court is not required to “state

on the record that it has explicitly considered each of the § 3553(a) factors or to

discuss each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329

(11th Cir. 2005).

       At Oliver’s revocation hearing, the district court specifically stated that it



                                             9
had “fully considered the factors set out in 18, United States Code, section

3553(a).” The court specifically explained that the eight-month sentence was

“needed to promote respect for the law, provide just punishment, and afford

adequate deterrence to others.” Although the district court did not specifically

discuss Oliver’s rehabilitative needs, it is not required to explicitly state each

§ 3553(a) factors that it considers, or to methodically discuss each factor. See

Scott, 426 F.3d at 1329. Thus, the district court adequately considered the

§ 3553(a) sentencing factors and explained its reasons for imposing the

eight-month sentence. Accordingly, we affirm the revocation of Oliver’s

supervised release, as well as his eight-month sentence.

      AFFIRMED.




                                           10